- . Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21 Page 1 of 15

  
 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI]
NORTHERN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. 3, SO)? LWRS KOE
DARIE DAREALL THOMPSON, a//k/a 18 U.S.C. § 666(a)(1)(A)
Dareall D. Thompson, and 18 U.S.C. § 371
TENESIA A. EVANS 18 U.S.C. § 1519
The Grand Jury charges:
INTRODUCTION

At all times relevant to this Indictment:

1, Defendant DARIE DAREALL THOMPSON a/k/a Dareall D. Thompson was
an employee of the City of Meridian Police Department (“MPD”), and an employee of the
Meridian Public School District. Defendant DARIE DAREALL THOMPSON a/k/a Dareall
D. Thompson also was Sergeant in the Meridian Police Department in charge of the MPD Gang
Unit.

2. Defendant TENESIA A. EVANS was an employee of the City of Meridian
Police Department, and an employee of the Meridian Public School District. Defendant
TENESIA A. EVANS was a member of the MPD Gang Unit.

3. The City of Meridian, Mississippi, and its Police Department received federal
funding, including but not limited to federal funds from the United States Departments of
Homeland Security, Justice and Transportation.

4, The Meridian Public School District received federal funding, including but not

limited to federal funds from the United States Department of Education.
Case 3:21-cr-00002-CWR-FKB Document3 Filed 01/12/21: Page 2 of 15

COUNT 1
(18 U.S.C. § 666(a)(1)(A): Theft Concerning Programs Receiving Federal Funds)

5. From on or about October 1, 2016, through on or about September 30, 2017, in
Lauderdale County in the Northern Division of the Southern District of Mississippi, the
defendant, DARIE DAREALL THOMPSON a/k/a Dareall D. Thompson, being an agent and
employee of the City of Meridian, Mississippi (the “City”) and being an agent and employee of
the Meridian Public School District, aided and abetted by others unknown, did knowingly
embezzle, steal, and obtain by fraud, and otherwise without authority knowingly converted to his
own use, $8,751 in funds owned by and under the care, custody and control of the City and the
Meridian Public School District, each a local governmental entity which received in excess of
$10,000 in federal funding during the one year period beginning October 1, 2016, all in violation
of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

COUNT 2
(18 U.S.C. § 666(a)(1)(A): Theft Concerning Programs Receiving Federal Funds)

6. From on or about October 1, 2017, through on or about September 30, 2018, in
Lauderdale County in the Northern Division of the Southern District of Mississippi, the
defendant, DARIE DAREALL THOMPSON a/k/a Dareall D. Thompson, being an agent and
employee of the City of Meridian, Mississippi (the “City”) and being an agent and employee of
the Meridian Public School District, aided and abetted by others unknown, did knowingly
embezzle, steal, and obtain by fraud, and otherwise without authority knowingly converted to his
own use, $5,475 in funds owned by and under the care, custody and control of the City and the
Meridian Public School District, each a local governmental entity which received in excess of

$10,000 in federal funding during the one year period beginning October 1, 2017, all in violation
Case 3:21-cr-00002-CWR-FKB Document3 Filed 01/12/21 Page 3 of 15
of Title 18, United States Code, Sections 666(a)(1)(A) and 2.

COUNT 3
(Conspiracy to Violate Federal Law: 18 U.S.C. § 371)

7. Paragraphs 1 through 4 above are restated and realleged as if fully set forth
herein.

8. From on or about August 1, 2016, and continuing through September 30, 2018, in
Lauderdale County, in the Northern Division of the Southern District of Mississippi and
elsewhere, the defendants, DARIE DAREALL THOMPSON a/k/a Dareall D. Thompson and
TENESIA A. EVANS, did knowingly and willfully combine, conspire, confederate and agree
together and with persons known and unknown to the Grand Jury, to commit certain offenses
against the United States, that is, to knowingly embezzle, steal, and obtain by fraud, and
otherwise without authority knowingly to convert to their own use, funds owned by and under
the care, custody and control of the City and the Meridian Public School District, all in violation
of Title 18, United States Code, Section 666(a)(1)(A).

Objects of the Conspiracy

9. It was the object of the conspiracy for the defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS and their conspirators to
unjustly enrich and benefit themselves, by falsely claiming pay for the same time worked from
two employers, and by coordinating and submitting time sheets recording hours that they did not
physically work and were not authorized to be absent from their duty locations, to unlawfully
benefit themselves; and to defraud the City of Meridian, the United States, and other persons, in
order to make money and profit by defrauding the Meridian Police Department and the Meridian

Public School District.
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21: Page 4 of 15

Overt Acts
10. ‘In furtherance of the conspiracy and to effect the object thereof, there were
committed, in the Southern District of Mississippi, and elsewhere, at least one of the following
overt acts, among others:

a. Ona weekly basis, on or about August 1, 2016, and continuing through
September 30, 2018, defendants DARIE DAREALL THOMPSON a/k/a
Dareall D. Thompson and TENESIA A. EVANS conferred and consulted
between themselves and with others to determine schedules for the MPD
Gang Unit and decide the work hours for the members to schedule. Each
member of the Gang Unit including defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS
would sign a time sheet, and defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson would keep track of and submit the time sheets.

b. On or about October 10, 2016, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 127 hours during the pay period September 14-27, 2016, when he
knowingly had been absent from assigned duties at least 12 hours.

c. On or about November 15, 2016, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 114 hours during the pay period
October 26 — November 8, 2016, when she knowingly had been absent from
assigned duties at least 16 hours.

d. Onor about December 5, 2016, defendant DARIE DAREALL
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21 - Page Sofis- -

THOMPSON a/k/a Dareall D. Thompson knowingly received, accepted and
retained payment for 124 hours during the pay period November 9 — 22, 2016,
when he knowingly had been absent from assigned duties at least 42 hours.

e. On or about December 5, 2016, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 109 hours during the pay period
November 9 — 22, 2016, when he knowingly had been absent from assigned
duties at least 17 hours.

f. On or about December 16, 2016, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 97 hours during the pay period
November 23 — December 6, 2016, when she knowingly had been absent from
assigned duties at least 17 hours.

g. On or about January 2, 2017, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 139 hours during the pay period December 7 — 20, 2016, when he
knowingly had been absent from assigned duties at least 14 hours.

h. On or about April 18, 2017, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 103 hours during the pay period March 29 — April 11, 2017,
when he knowingly had been absent from assigned duties at least 19 hours.

i. On or about May 22, 2017, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained

payment for 137 hours during the pay period April 26 — May 9, 2017, when he
Case 3:21-cr-00002-CWR-FKB Document3 Filed o1azi24: Page 6 of 15"
knowingly had been absent from assigned duties at least 14 hours.

j. Onor about June 19, 2017, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 147 hours during the pay period May 24 — June 6, 2017, when he
knowingly had been absent from assigned duties at least 7 hours.

k. On or about June 19, 2017, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 139 hours during the pay period
May 24 — June 6, 2017, when she knowingly had been absent from assigned
duties at least 17 hours.

1. On or about June 29, 2017, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 107 hours during the pay period June 7 — 20, 2017, when he
knowingly had been absent from assigned duties at least 3 hours.

m. On or about June 29, 2017, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 104 hours during the pay period
June 7 — 20, 2017, when he knowingly had been absent from assigned duties
at least 15 hours.

n. On or about August 14, 2017, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 137 hours during the pay period July 19 — August 1, 2017, when
he knowingly had been absent from assigned duties at least 17 hours.

o. On or about August 14, 2017, defendant TENESIA A. EVANS knowingly
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21: Page 7 of 15:

received, accepted and retained payment for 105 hours during the pay period
July 19 — August 1, 2017, when he knowingly had been absent from assigned
duties at least 5 hours.

p. On or about September 11, 2017, defendant DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson knowingly received, accepted and
retained payment for 103.5 hours during the pay period August 16 — 29, 2017,
when he knowingly had been absent from assigned duties at least 44 hours.

q. On or about September 11, 2017, defendant TENESIA A. EVANS
knowingly received, accepted and retained payment for 126.5 hours during the
pay period August 16 — 29, 2017, when she knowingly had been absent from
assigned duties at least 28 hours.

r. On or about October 23, 2017, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 107 hours during the pay period September 27 — October 10,
2017, when he knowingly had been absent from assigned duties at least 16
hours.

s. Onor about November 14, 2017, defendant DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson knowingly received, accepted and
retained payment for 91 hours during the pay period October 25 —- November
7, 2017, when he knowingly had been absent from assigned duties at least 24
hours.

t. On or about November 14, 2017, defendant TENESIA A. EVANS knowingly
y.

Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21. Page 8 of 15 -

received, accepted and retained payment for 91 hours during the pay period
October 25 — November 7, 2017, when she knowingly had been absent from
assigned duties at least 25 hours.

u. On or about December 4, 2017, defendant DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson knowingly received, accepted and
retained payment for 109 hours during the pay period November 8 — 21, 2017,
when he knowingly had been absent from assigned duties at least 8 hours.

v. On or about December 4, 2017, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 109 hours during the pay period
November 8 — 21, 2017, when she knowingly had been absent from assigned
duties at least 16 hours.

w. On or about March 12, 2018, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 104 hours during the pay period February 14 — 27, 2018, when he
knowingly had been absent from assigned duties at least 16 hours.

x. On or about March 12, 2018, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 104 hours during the pay period
February 14 — 27, 2018, when he knowingly had been absent from assigned
duties at least 8 hours.

y. Onor about May 21, 2018, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained

payment for 98 hours during the pay period April 25 — May 8, 2018, when he
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21; Page-9 Of-15. ~~ cee ee

knowingly had been absent from assigned duties at least 16 hours.

z. Onor about June 1, 2018, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 117 hours during the pay period May 9 — 22, 2018, when he
knowingly had been absent from assigned duties at least 7 hours.

aa. On or about June 1, 2018, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 117 hours during the pay period
May 9 — 22, 2018, when he knowingly had been absent from assigned duties
at least 13 hours.

bb. On or about June 20, 2018, defendant DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson knowingly received, accepted and retained
payment for 101 hours during the pay period May 23 — June 5, 2018, when he
knowingly had been absent from assigned duties at least 9 hours.

cc. On or about June 20, 2018, defendant TENESIA A. EVANS knowingly
received, accepted and retained payment for 92 hours during the pay period
May 23 — June 5, 2018, when he knowingly had been absent from assigned
duties at least 12 hours.

All in violation of Title 18, United States Code, Section 371.
Case 3:21-cr-00002-CWR-FKB Document3 Filed 01/12/21 ‘Page-10 OF DB vor ene eee ee

e

COUNT 4
(Conspiracy to Violate Federal Law: 18 U.S.C. § 371)

11. Paragraphs 1 through 4 above are restated and realleged as if fully set forth
herein.

12. From on or about August 1, 2016, and continuing through September 30, 2018, in
Lauderdale County, in the Northern Division of the Southern District of Mississippi and
elsewhere, the defendants, DARIE DAREALL THOMPSON a/k/a Dareall D. Thompson and
TENESIA A. EVANS, did knowingly and willfully combine, conspire, confederate and agree
together and with persons known and unknown to the Grand Jury, to commit certain offenses
against the United States, that is, to knowingly alter, falsify and make a false entry in a record
and document, to wit: timesheets, with the intent to impede, instruct and influence the
investigation and proper administration of federal funds granted and given to the City of
Meridian, the Meridian Police Department, and the Meridian Public School District, matters that
the defendant knew and contemplated were within the jurisdiction of the United States
Department of Justice, the United States Department of Homeland Security, the United States
Department of Education and the United States Department of Transportation, each a department
and agency of the United States, all in violation of Title 18, United States Code, Section 1519.

Objects of the Conspiracy

13. It was the object of the conspiracy for the defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS and their conspirators to
unjustly enrich and benefit themselves, by falsely claiming pay for the same time from two
employers, and by falsifying, altering and submitting time sheets recording hours that they did

not physically work and were not authorized to be absent from their duty locations, to unlawfully

10
- Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21 Rage 11 of 15......

conceal and impede discovery of their scheme to defraud the City of Meridian, the United States,
and other persons, all in order to make money and profit by defrauding the Meridian Police
Department and the Meridian Public School District.
Overt Acts
14. In furtherance of the conspiracy and to effect the object thereof, there were
committed, in the Southern District of Mississippi, and elsewhere, at least one of the following
overt acts, among others:
a. On or about November 6, 2016, defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS,
each signed and caused to be submitted for record a falsified and inaccurate
timesheet.
b. On or about November 15, 2016, defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS,
each signed and caused to be submitted for record a falsified and inaccurate
timesheet.
c. On or about December 5, 2016, defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS,
each signed and caused to be submitted for record a falsified and inaccurate
timesheet.
d. On or about June 5, 2017, defendants DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson and TENESIA A. EVANS, each signed and

caused to be submitted for record a falsified and inaccurate timesheet.

11
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21 ;Page. 12 Of.15.. 00.00.

e. Onor about June 19, 2017, defendants DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson and TENESIA A. EVANS, each signed and
caused to be submitted for record a falsified and inaccurate timesheet.

f. On or about July 31, 2017, defendants DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson and TENESIA A. EVANS, each signed and
caused to be submitted for record a falsified and inaccurate timesheet.

g. On or about August 28, 2017, defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS,
each signed and caused to be submitted for record a falsified and inaccurate
timesheet.

h. On or about November 5, 2017, defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS,
each signed and caused to be submitted for record a falsified and inaccurate
timesheet.

i. On or about November 14, 2017, defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS,
each signed and caused to be submitted for record a falsified and inaccurate
timesheet.

j. On or about February 26, 2018, defendants DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS,
each signed and caused to be submitted for record a falsified and inaccurate

timesheet.

12
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21 . Page.13 of 15... .00.00.0...

k. On or about May 21, 2018, defendants DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson and TENESIA A. EVANS, each signed and
caused to be submitted for record a falsified and inaccurate timesheet.

1. On or about June 1, 2018, defendants DARIE DAREALL THOMPSON
a/k/a Dareall D. Thompson and TENESIA A. EVANS, each signed and
caused to be submitted for record a falsified and inaccurate timesheet

COUNTS 5-17
(Alteration and Falsification of Records: 18 U.S.C. § 1519)

15. Paragraphs 1 through 3 of this Indictment are realleged as though fully restated
herein.

16. | Onor about the respective dates set forth below, in Lauderdale County in the
Northern Division of the Southern District of Mississippi, the defendants, DARIE DAREALL
THOMPSON a/k/a Dareall D. Thompson and TENESIA A. EVANS, did knowingly alter,
falsify and make a false entry in a record and document, to wit: timesheets, with the intent to
impede, instruct and influence the investigation and proper administration of federal funds
granted and given to the City of Meridian, the Meridian Police Department, and the Meridian
Public School District, matters that the defendant knew and contemplated were within the
jurisdiction of the United States Department of Justice, the United States Department of
Homeland Security, the United States Department of Education, and the United States

Department of Transportation, each a department and agency of the United States:

13
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21 -Page.14.0f.15 ...... 2...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT | DATE _ DOCUMENT
5 November 6, 2016 | Time sheet for pay period October 26 — November 8, 2016
6 November 15, 2016 | Time sheet for pay period November 9 — 22, 2016
7 December 5, 2016 | Time sheet for pay period November 23 — December 6, 2016
8 December 16, 2016 | Time sheet for pay period December 7 — 20, 2016
9 June 5, 2017 Time sheet for pay period May 24 — June 6, 2017
10 June 19, 2017 Time sheet for pay period June 7 — 20, 2017
11 July 31, 2017 Time sheet for pay period July 19 — August 1, 2017
12 August 28, 2017 Time sheet for pay period August 16 — 29, 2017
13 November 5, 2017 | Time sheet for pay period October 25 — November 7, 2017
14 November 14, 2017 | Time sheet for pay period November 8 — 21, 2017
15 February 26, 2018 | Time sheet for pay period February 14 — 27, 2018
16 May 21, 2018 Time sheet for pay period May 9 — 22, 2018
17 June 1, 2018 Time sheet for pay period May 23 —June 5, 2018

 

 

All in violation of Title 18, United States Code, Sections 1519 and 2.
NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant(s) shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any property described above, as a result of
any act or omission of the defendant(s): (a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the

jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been

commingled with other property, which cannot be divided without difficulty, then it is the intent

14
Case 3:21-cr-00002-CWR-FKB Document 3 Filed 01/12/21 : Page 15 0f.15...... 2.

of the United States to seek a judgment of forfeiture of any other property of the defendant(s), up
to the value of the property described in this notice or any bill of particulars supporting it.
All pursuant to Title 18, United States Code, Section 981(a)(1)(C); and Title 28, United

States Code, Section 2461.

      
   

D. MICH AF “HURST, Rn.

United tes Attorney
A TRUE BILL:

S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was returned j in open court by the foreperson or deputy foreperson of the
Grand Jury on this the jae day of January, 2021.

hl

UNITED STATES MAGISTRATE JUDGE

15
